 



EXHIBIT 10.55

NOTE: Certain portions of this Advisory Services Agreement, which are identified
by the symbol “[*    *]”, have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

ADVISORY SERVICES AGREEMENT

     This Agreement (the “Agreement”) is entered into as of the 28th day of
April, 2003 (the “Effective Date”) by and among Esperion Therapeutics, Inc., a
Delaware corporation (“Esperion”), Scheer & Company, Inc., a Connecticut
corporation, and David I. Scheer (“Mr. Scheer”).

     WHEREAS, the parties hereto desire, among other things, to set forth the
scope of the advisory services that Esperion may, from time to time, request be
provided to Esperion by Scheer & Company, Inc. and Mr. Scheer, and the
remuneration therefor; and

     WHEREAS, the parties hereto acknowledge that they may have existing express
or implied agreements, arrangements or understandings with respect to the
subject matter of this Agreement, which may include, among other things, express
or implied agreements, arrangements or understandings relating to an advisory
relationship among the parties, a transaction fee relating to a merger,
acquisition, licensing arrangement or other similar financial transaction (a
“Transaction Fee”), or transactions involving Esperion, which shall be
superceded by the terms of this Agreement.

     NOW, THEREFORE, in consideration of the premises and the mutual promises
set forth in this Agreement, the parties agree as follows:



1.   Advisory Services.

     A.     From time to time through the date that is 12 months after the
Effective Date, Esperion may request that Scheer & Company, Inc. provide general
strategic advisory services to Esperion, which advisory services may include,
but not be limited to, general issues of corporate strategy and business
development, licensing arrangements, research and development funding, strategic
alliances, mergers, acquisitions, commercial agreements and any other corporate
matters with respect to which Esperion may request assistance. All Esperion
requests for advisory services under this Agreement shall be made in writing by
Esperion’s President and Chief Executive Officer and acknowledged by Scheer &
Company, Inc. Scheer & Company, Inc. agrees that it will make itself available,
at the request of Esperion at reasonable times upon reasonable prior notice, to
provide the foregoing advisory services. Esperion is under no obligation to
request any advisory services from Scheer & Company, Inc. pursuant to this
Agreement.

     B.     Scheer & Company, Inc. shall make available professional resources
as necessary to service the foregoing advisory relationship. The principal
contact for this advisory relationship shall be Mr. Scheer who shall make
himself available for services under this Agreement.

     C.     As compensation for the foregoing advisory services, Esperion shall
pay Scheer & Company, Inc. the following:

1



--------------------------------------------------------------------------------



 



(1)  a retainer of $30,000 (the “Retainer”), plus reasonable expenses related to
the provision of any such requested advisory services. Esperion has no
obligation to pay any additional retainer fees under this Section 1.C. upon
payment of the Retainer.

(2)  the sum of $60,000 (the “Advisory Fee”), which sum represents all amounts
due and owing Scheer & Company, Inc. as of the date hereof for previously
provided advisory services, plus expenses in the amount of $19,593.77 that were
incurred in connection with such services;

(3)  [*     *] and

There are no expenses incurred prior to the date hereof for which Mr. Scheer has
not yet received reimbursement in connection with his services as a director of
Esperion.

Esperion shall pay undisputed amounts of invoices for expense reimbursements in
Item (1) of this Section 1.C. within 30 days of receipt of such invoices.
Esperion and Scheer & Company, Inc. shall cooperate to resolve any disputed
invoice items as promptly as practical, and Esperion shall pay the mutually
agreed upon amounts for the disputed items as promptly as practical. Invoices
shall be delivered to Esperion promptly after the end of the month in which
expenses are incurred.

Esperion shall pay the Retainer, the Advisory fee and the expense amounts under
Items (2) and (3) of this Section 1.C. by wire, in accordance with wiring
instructions provided by Scheer & Company, Inc. to Esperion, upon final
execution of this Agreement.

2.     Transaction Fees. In the event that Esperion completes, or executes a
definitive agreement relating to, a merger, acquisition, licensing arrangement
or other similar financial transaction with [* *] or any of its successors,
affiliates or subsidiaries (together, “[* *]”) on or before the date that is 24
months after the Effective Date, then Esperion shall pay to Scheer & Company,
Inc. a Transaction Fee in an amount equal to 0.85% of the “Consideration” (as
such term is hereinafter defined). For purposes of this Section 2,
“Consideration” means the value of all cash payments received by Esperion
pursuant to the agreement related to such merger, acquisition, licensing
agreement or other similar financial transaction, including upfront cash, equity
investment, any amounts to fund research and development, licensing fees and
milestone fees (whether or not such milestone fees are creditable toward future
royalties); provided, however, that Consideration shall not include any
royalties of any kind received by Esperion. Payment of such fee shall be
contingent upon receipt of payment from [* *] and shall be made within 30 days
of receipt by Esperion of the applicable payment from [* *].

     Each of Esperion and Mr. Scheer (individually and on behalf of Scheer &
Company, Inc.) hereby represent for the benefit of the other party as of the
Effective Date that to its or his actual knowledge, there has been no material
adverse change [*      *].

2



--------------------------------------------------------------------------------



 



3.     Equity Awards. Esperion shall effect an amendment to each of the
outstanding equity option grants existing with Mr. Scheer, and take such steps
as are necessary to modify the option agreements between Esperion and Mr. Scheer
such that:

     A.     The vesting of the options originally granted on July 17, 2000 and
May 22, 2001 at strike prices of $9.00 and $5.69 per share, respectively, and
each relating to 15,000 shares shall be accelerated so that all previously
unvested shares shall become fully vested as of the Effective Date and the
expiration period shall be adjusted so that Mr. Scheer shall have the right to
exercise such options until the date that is 12 months after the Effective Date.



4.       [*     *].

     A.     [*     *].

     B.     [*     *].

     C.     [*     *].

3



--------------------------------------------------------------------------------



 



     D.     [*     *].

     E.     Each of Esperion and Scheer & Company, Inc. represent that they are
authorized to execute this Agreement. Esperion represents that the committee of
its independent directors has approved the execution of this Agreement pursuant
to the provisions of Section 144 of the Delaware General Corporation Law.

5.     Confidentiality of this Agreement. In consideration of the obligations of
the parties under this Agreement, the parties hereto agree that the terms of
this Agreement (other than those terms relating to advisory services and a
Transaction Fee) shall be and remain confidential, and shall not be disclosed by
any party hereto to any other party other than immediate family members,
attorneys or accountants (provided that such persons agree to keep such
information confidential), and except as may be required by applicable law or
regulation.

6.     Governing Law. This Agreement shall be interpreted and applied under the
laws of the State of Delaware.

7.     Notices. Any notice or communication required or permitted hereunder
shall be in writing and either delivered personally or telecopied or sent by
overnight courier, or by certified or registered mail, postage prepaid, and
shall be deemed to be given, dated and received when so delivered personally or
by courier or telecopied, or, if mailed, three (3) business days after the date
of mailing to the following respective address or telecopy number, or to such
other address or addresses as such person may subsequently designate by written
notice given hereunder:

4



--------------------------------------------------------------------------------



 





  if to Esperion, to:
Roger Newton, Ph.D., President and Chief Executive Officer
Esperion Therapeutics, Inc.
3621 South State Street
695 KMS Place
Ann Arbor, Michigan 48108
Facsimile: 734-622-8333



  if to Scheer & Company, Inc., to:
Scheer & Company, Inc.
250 W. Main
Branford, CT 06405
Facsimile: 203-481-4164



  if to Mr. Scheer, to:
David I. Scheer
c/o Scheer & Company, Inc.
250 W. Main
Branford, CT 06405
Facsimile: 203-481-4164

8.     Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, arrangements and understandings, both express
and implied, among the parties, with respect to the subject matter hereof,
including, but not limited to, any express or implied agreements pertaining to
advisory relationships, a Transaction Fee or transactions involving Esperion,
notwithstanding any language to the contrary in any such agreements,
arrangements or understandings, except (1) each of the stock option agreements
by and between Esperion and Mr. Scheer relating to Esperion’s equity option
grants to Mr. Scheer, except to the extent such award agreements shall be
modified pursuant to Section 3 of this Agreement and (2) the Confidential
Disclosure Agreement dated May 2, 2001 between Scheer & Company, Inc. and
Esperion. This Agreement may only be amended, modified or supplemented by a
written agreement signed by all parties hereto.

9.     Severability. If any term or other provision of the Agreement is invalid,
illegal or unenforceable, all other provisions of this Agreement shall remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.

10.     Waiver. No waiver by any party to this Agreement of any breach or
default shall be effective unless the same shall be in writing and signed. No
waiver by any party of any breach or default of any term or provisions of this
Agreement shall be construed to constitute a waiver of, or consent to, the
present or future breach or default of that or any other term or provision
hereof.

5



--------------------------------------------------------------------------------



 



11.     Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the parties hereto.

12.     Costs of Enforcement. In the event it becomes necessary for a party to
take legal action to enforce its rights under this Agreement, the party
prevailing in such action shall be entitled to an award including the costs and
expenses (including reasonable attorneys’ fees) incurred in connection with such
action.

13.     Recitals. The recitals form a substantive part of this Agreement.

[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
or on behalf of each of the parties hereto as of the date first above written.

              ESPERION THERAPEUTICS, INC.,
A Delaware Corporation               By:   /s/ Roger S. Newton


--------------------------------------------------------------------------------

Roger S. Newton, Ph.D., its Pres. & CEO                   SCHEER & COMPANY,
INC.,
A Connecticut Corporation                 By:   /s/ David I. Scheer


--------------------------------------------------------------------------------

David I. Scheer, its President                   DAVID I. SCHEER                
/s/ David I. Scheer


--------------------------------------------------------------------------------

David I. Scheer

7